Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2016

                                      No. 04-16-00595-CV

                                  Jonathan T. DRUMMOND,
                                           Appellant

                                                v.

                                 Deanna Lynn DRUMMOND,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-09881
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

        The trial court signed a final order of divorce on June 20, 2016. Appellant timely filed a
notice of appeal and post-judgment motions that extended the trial court’s plenary power until
October 3, 2016. See TEX. R. CIV. P. 306a, 329b(e); Lane Bank Equip. Co. v. Smith S. Equip.,
Inc., 10 S.W.3d 308, 310 (Tex. 2000).
        On October 3, 2016, the trial court signed an “Order Modifying Decree of Divorce.”
When the trial court signed the October 3, 2016 order, the appellate deadlines were reset. See
Lane Bank, 10 S.W.3d at 313 (“Rule 329b(h) provides that ‘[i]f a judgment is modified,
corrected or reformed in any respect’ the appellate timetable runs from the date of the new
judgment.”).
       Appellant filed a “Second Amended Notice of Appeal” on November 2, 2016; the notice
of appeal was timely. See TEX. R. APP. P. 26.1; Lane Bank, 10 S.W.3d at 313.
        On November 9, 2016, Appellant filed a motion to abate the appeal or to extend the time
to file Appellant’s brief until thirty days after the appellate record is complete. Because the
appellate timetable runs from October 3, 2016, the appellate record is due on December 2, 2016,
see TEX. R. APP. P. 35.1, and Appellant’s brief is due thirty days after the appellate record is
complete, see id. R. 38.6(a).
       Appellant’s motion is MOOT.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court